Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the amendments filed on 6/27/2022.
Claims 1, 2, 4-9, 11-16, 18-20 are pending in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/16/2022 has been considered by the Examiner.	
Response to Arguments
4.	The previous title objection has been withdrawn in response to amended title dated 6/27/2022.
	The previous 35 U.S.C. § 103 rejections have been withdrawn in response to claim amendments.

Allowable Subject Matter
5.	Claims 1, 2, 4-9, 11-16, 18-20 are allowed.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Applicant’s representative, Mr. Scott Elchert, on 8/16/2022.
By this amendment, claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 have been amended as following:
1. (Currently Amended)
	An information processing apparatus comprising: 
	a memory; and 
	a processor coupled to the memory and configured to: 
		receive personal data related to a personal data originator; 
		set program identification information to a data processing program for processing the personal data uniquely;
		store a plurality of types of processing programs;
		manage the program identification information and the plurality of types of data processing programs in association with one another;
		receive, when the personal data is received, program identification information of the processing program which are selected by the personal data originator by presenting the plurality of types of data processing programs to the personal data originator as agreement information on a processing method for the personal data agreed between the personal data originator and a personal data user who uses the personal data; 
		process the personal data by executing a processing program which corresponds to the agreement information and included in the processing programs; [[and]] 
		attach a digital signature to processed data; and 
		output the processed data with the attached digital signature. 4. (Currently Amended)
	The information processing apparatus according to claim 1, wherein the processor is configured to: 
	create an electronic certificate for the processed data with the attached digital signature; 
attach the electronic certificate to the processed data with the attached digital signature; and 
	output the processed data with the attached electronic certificate and digital signature. 5. (Currently Amended)
	The information processing apparatus according to claim 1, wherein the processor is configured to transmit the processed data with the attached digital signature to a second information processing apparatus that the personal data originator uses, and the second information processing apparatus transmits the processed data with the attached digital signature to a third information processing apparatus configured to perform processing by using the processed data with the attached digital signature. 8. (Currently Amended)
	A non-transitory computer-readable recording medium recording a control program for causing a computer to execute a process, the process comprising:
	receiving personal data related to a personal data originator; 
	setting program identification information to a data processing program for processing the personal data uniquely;
	storing a plurality of types of processing programs;
	managing the program identification information and the plurality of types of data processing programs in association with one another;
	receiving, when the personal data is received, program identification information of the processing program which are selected by the personal data originator by presenting the plurality of types of data processing programs to the personal data originator as agreement information on a processing method for the personal data agreed between the personal data originator and a personal data user who uses the personal data; 
	processing the personal data by executing a processing program which corresponds to the agreement information and included in the processing programs; 
	attaching a digital signature to processed data created by the processing; and
	outputting the processed data with the attached digital signature. 11. (Currently Amended)
	The non-transitory computer-readable recording medium according to claim 8 for causing the computer to further execute the process comprising:
	creating an electronic certificate for the processed data with the attached digital signature; 
	attaching the electronic certificate to the processed data with the attached digital signature; and 
	outputting the processed data with the attached electronic certificate and digital signature. 12. (Currently Amended)
	The non-transitory computer-readable recording medium according to claim 8 for causing the computer to further execute the process comprising:
	transmitting the processed data with the attached digital signature to a second information processing apparatus that the personal data originator uses; and 
	transmitting the processed data with the attached digital signature from the second information processing apparatus to a third information processing apparatus configured to perform processing by using the processed data. 15. (Currently Amended)
	A control method comprising: 
	receiving, by computer, personal data related to a personal data originator;
	setting program identification information to a data processing program for processing the personal data uniquely;
	storing a plurality of types of processing programs;
	managing the program identification information and the plurality of types of data processing programs in association with one another;
	receiving, when the personal data is received, program identification information of the processing program which are selected by the personal data originator by presenting the plurality of types of data processing programs to the personal data originator as agreement information on a processing method for the personal data agreed between the personal data originator and a personal data user who uses the personal data; 
	processing the personal data by executing a processing program which corresponds to the agreement information and included in the processing programs; 
	attaching a digital signature to processed data created by the processing; and
	outputting the processed data with the attached digital signature. 18. (Currently Amended)
	The control method according to claim 15, further comprising: 
	creating an electronic certificate for the processed data with the attached digital signature, 
	wherein the electronic certificate is attached to the processed data with the attached digital signature, and then the processed data with the attached electronic certificate and digital signature is output. 19. (Currently Amended)
	The control method according to claim 15, further comprising: 
	transmitting the processed data with the attached digital signature to a second information processing apparatus that the personal data originator uses; and 
	transmitting the processed data with the attached digital signature from the second information processing apparatus to a third information processing apparatus configured to perform processing by using the processed data. 

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8, and 15:
a. Hatakeda (US 2006/0212713 A1) discloses methods, systems, and computer readable media for managing and securing personal information transferred across distributed computing environments, such as the Internet and intranets. Personal information is stored in a central repository (personal information store) for a given personal information owner. As personal information is changed, the owner of the personal information may access the personal information store to update information stored therein. Access codes may be established for all personal information, and the use of the codes may be restricted by application of one or more rules or permissions applied to the information requesters. Alternatively, access codes may be established for one or more pieces or combination of pieces of personal information data contained in the personal information store. Upon request or requirement for personal information, information requesters may be provided one or more access codes to allow the information requester to receive only that personal information for which they are authorized. Encrypted keys may be provided from the personal information store to information requesters instead of financial information or address information for a given personal information owner. Use of the encrypted address keys allows an information requester to process a financial transaction, or to contact a personal information owner without receiving actual financial account numbers or contact information for the personal information owner (paragraph [0014]).
When an information requester requests personal information from the personal information owner, a personal information access code is provided to the information requester that is tailored to the particular information needed by the requester. Such special access codes may be programmed to provide the requested information on a per use basis or on a timed basis (paragraph [0030]).
b. Damick (US 10,410,016 B1) discloses cloud-based methods and systems for content sharing.  A cloud server generates an authentication certificate in a form of a digital attached to a designated digital asset.  The cloud server may create an encrypted digital code appended to the designated digital asset or the cloud server may create the encrypted digital code by generating a one-way hash of the designated digital asset and then encrypting the hash with a private key. The presence of a digital certification indicates the designated digital asset is created by a credible user and the digital asset has not been altered without authorization (Col. 10, lines 49-67).
c. Clifford et al. (US 8,281,143 B1) discloses methods and systems for encrypting data for storage on an untrusted storage system (Col. 1, lines 41-42).  An operation can be performed each time that a client attempts to send data for storage on the third-party storage system.  The operation can allow the client to select different levels of security for different sets of data. The operation can involve prompting the user to specify which types of data (e.g., by specifying user permissions, file types, creation date, modification date, or the like), if any, should be subject to a higher level of encryption security. The operation can also (or alternatively) prompt a user to select particular items of data (e.g., by selecting applications that produce those items of data, by selecting individual files, by selecting directories, by specifying logical block addresses or ranges of such logical block addresses, or the like) (Col. 9, lines 36-50).
The prior arts of record fail to either disclose or sufficiently suggest the combination features as claimed and arranged by applicant. Although the above references teach similar aspects of the independent claims, each of these independent claims as a whole is not obvious over these prior arts. Therefore, independent claims 1, 8, and 15 are allowable over the prior art of record.  The dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH T LE/           Examiner, Art Unit 2495